Title: From Alexander Hamilton to Elizabeth Hamilton, 10 March [1801]
From: Hamilton, Alexander
To: Hamilton, Elizabeth


[Albany] TuesdayMarch 10th [1801]
My beloved Eliza
The Senate has refused on account of the interference with other business to hear any more causes this session; so that were it not for the situation of your Sister Peggy, her request that I would stay a few days longer and the like request of your father and mother, I could now return to you. But how can I resist these motives for continuing a while longer?
Things must change this week but at all events I set out for New York the beginning of the next. I cannot resolve to be longer kept from you and my dear Children.
There has been little alteration either way in Peggys situation for these past four days.
Adieu My Charmer
A H
